Citation Nr: 1543754	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 1994.

The underlying claim of entitlement to an increased rating for lumbar spine disability came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned an initial 10 percent rating.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In a January 2008 rating decision, the RO increased the assigned disability rating to 40 percent, effective the date of service connection.  

In August 2009, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a November 2013 brief, the Veteran's representative indicated that the Veteran was unable to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  The Board found that a claim for a TDIU had been raised by the record.  

In a July 2014 decision, the Board denied a disability rating in excess of 40 percent for the Veteran's lumbar spine disability.  In that same decision, the Board referred the Veteran's TDIU claim for AOJ consideration.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In March 2015, the parties filed a partial joint motion for remand (JMR) with the Court.  In April 2015, the Court issued an Order vacating the portion of the Board's July 2014 decision which referred the Veteran's TDIU claim instead of remanding it.  The Veteran did not wish to appeal the denial of a 40 percent rating for his lumbar spine disability and that portion of the appeal was dismissed.  The case was returned to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further evidentiary development is necessary regarding the Veteran's TDIU claim.  

As noted above, the parties agreed that the Board erred when it referred the Veteran's TDIU claim instead of remanding it.  The parties noted that "[w]here an issue that is part and parcel of a claim properly before the Board on appeal from an adverse decision of that claim has not been adjudicated by the RO, the appropriate remedy is for the Board to remand rather than refer that issue.  Young v. Shinseki, 25 Vet. App. 201, 203(2012) (per curium order)."

In light of the JMR, the Board finds that a remand of the Veteran's TDIU claim is necessary for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.
 
 2.  The AOJ should undertake any appropriate development related to the Veteran's TDIU claim.  

3.  Then, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




